278 F.2d 274
107 U.S.App.D.C. 394
John CUNNINGHAM, Appellant,v.Martin F. O'DONOGHUE, Chairman of the Board of Monitors, andLawrence T. Smith, as Monitor, Appellees.
No. 15483.
United States Court of Appeals District of Columbia Circuit.
Argued April 5, 1960.Decided April 14, 1960.

Mr. J. Benjamin Simmons, Washington, D.C., for appellant.
Mr. Joseph DuCoeur, Washington, D.C., with whom Mr. Herbert J. Miller, Jr., Washington, D.C., was on the brief for appellees, argued for appellee O'Donoghue.  Mr. Raymond G. Larroca, Washington, D.C., also entered an appearance for appellee O'Donoghue.  Mr. Eugene F. Mullin, Jr., Washington, D.C., for appellee Smith.  Mr. J. Parker Connor, Washington, D.C., also entered an appearance for appellee Smith.
Before EDGERTON, WILBUR K. MILLIER and FAHY, Circuit Judges.
PER CURIAM.


1
The appeal is from an order of the District Court denying the motion filed there by appellant to remove Martin F. O'donoghue as Chairman of the Board of Monitors and Lawrence T. Smith as a Monitor.  Upon consideration of the record made in the District Court we are of the view that the claim of conflict of interests, made the basis for the motion, did not require the court as matter of law to hold that either Mr. O'Donoghue or Mr. Smith was disqualified to act under the court's appointment, and we are also of the view that the District Court did not abuse its discretion in denying the motion.  Cf. English v. Cunningham, 106 U.S.App.D.C. 70, 269 F.2d 517, 526.

Affirmed